DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	Applicant’s election without traverse of Invention I claims 1-13 in the reply filed on 1-15-21 is acknowledged.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 2-92-1, 6-5-19 and 11-6-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 


statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrard (US 2004/0027137).

Regarding claim 1 Sherrard teaches a receptacle 328 configured to contain the liquid [0029], the receptacle 328 having a top and a bottom (inherent); a probe 10 extending into the receptacle 328 through the bottom; a pulsing unit [0010][0021][0022] configured to transmit a pulse to the probe 10; and a digitizer [0021] configured to receive at least a first reflected pulse and a second reflected  (first and second pulse interpreted as “pulses” [0006][0021][0022]) pulse from the probe 10.

Regarding claim 2 Sherrard teaches the probe 10 is oriented vertically (fig. 4) within the receptacle 328 .

Regarding claim 3 Sherrard teaches the probe 10 has an upper end and a lower end (figs. 3A 3B), the lower end configured to receive the pulse from the pulsing unit 22 [0021][0022][0031].


Regarding claim 4 Sherrard teaches the upper end of the probe 10 is within the receptacle 328 (fig. 4).

Regarding claim 5 Sherrard teaches the probe includes a conductive tube 12 112 212, at least one marker 16 316 within the conductive tube 12 112 212, and at least one conductive rod 14 214 314 coaxially arranged within the conductive tube 12 112 212 and connected to the at least one marker 16 316 .

Regarding claims 6 and 12 Sherrard teaches the conductive tube 12 112 212 is perforated 16 316 so as to be pervious to the liquid in the receptacle 328.

Regarding claim 7 Sherrard teaches the first reflected pulse (first and second pulse interpreted as “pulses” [0006][0021][0022])  is from an initial interface with the liquid 360 at the bottom of the receptacle 328, and the second reflected pulse (first and second pulse interpreted as “pulses” [0006][0021][0022])  is from a liquid/air interface 340 in the receptacle 328 .

Regarding claim 8 Sherrard teaches the pulsing unit [0010][0021][0022]  is disposed at least 1000 feet away from the probe 10.

Regarding clam 9 Sherrard teaches a coaxial cable [0008][0019][0027][0028][0029] connecting the probe 10 to the pulsing unit [0010][0021][0022] and the digitizer [0021], the coaxial cable [0008][0019][0027][0028][0029]  configured to convey the pulse from the pulsing unit [0010][0021][0022]   to the probe 10 and to convey the first reflected pulse and the second 

Regarding claim 10 Sherrard teaches the receptacle 328 is a reactor pressure vessel of a boiling water reactor (fig. 4).

Allowable Subject Matter

5.	Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 11 the cited pertinent art does not anticipate nor render obvious a reactor pressure vessel that includes a local power range monitor (LPRM) tube, the probe disposed within the LPRM tube. Regarding claim 13 the cited prior art does not anticipate nor render obvious a reactor pressure vessel that includes a top guide, a core plate, and fuel assemblies between the top guide and the core plate, the probe extending through the core plate and the fuel assemblies.
Claim 12 is objected due to the dependency of claim 11.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


US 20200217706 A1 Low-Cost Measurement System Using Time Domain Reflectometry
US 20160320226 A1 DETERMINING HEIGHT OF A LIQUID LEVEL INTERFACE IN A CONTAINER FROM ACOUSTIC SIGNAL OR ECHO TIME MEASUREMENT
US 20160274234 A1 LEVEL MEASUREMENT USING CORRELATION BETWEEN A PAIR OF SECONDARY REFERENCE SIGNALS
US 20040036482 A1 Probe for use in level measurement in time domain reflectometry
US 20040027137 A1 Time domain reflectometry probe for level sensing
US 10830630 B2 US TDR fill level measuring device and method for operating a TDR fill level measuring device
US 9074922 B2 Systems and methods for remotely measuring a liquid level using time-domain reflectometry (TDR)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856